Citation Nr: 0117599	
Decision Date: 06/21/01    Archive Date: 07/03/01

DOCKET NO.  00-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970, and from February to March 1991.  He 
subsequently had sufficient Army Reserve service to be 
assigned to "USAR Control Group (RETIRED)," effective in 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified at a hearing in March 2001 before the 
undersigned Member of the Board sitting in Columbia, South 
Carolina.  During the hearing the veteran submitted 
additional evidence with a waiver of consideration by the RO.  
A transcripts of the hearing is on file.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The appellant's PTSD is productive of occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.125, 4.126, 4.129, 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  The Board finds that appropriate 
notice and development has taken place, and that the 
veteran's claim is ready for appellate review.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

PTSD is rated under Diagnostic Code 9411 which provides as 
follows:

? When PTSD has been formally diagnosed, but 
symptoms are not severe enough either to 
interfere with occupational and social 
functioning or to require continuous 
medication, a noncompensable (zero percent) 
evaluation is warranted.  

? A 10 percent evaluation requires occupational 
and social impairment due to mild or transient 
symptoms which decrease work efficiency and 
ability to perform occupational tasks only 
during periods of significant stress, or; 
symptoms controlled by continuous medication.

? A 30 percent disability rating is in order when 
there is occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care and conversation normal), 
due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events). 

? A 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short and long term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintain effective work and social 
relationships. 

? A 70 percent rating is warranted where there is 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

? A 100 percent rating is warranted where there 
is total occupational and social impairment, 
due to such symptoms as:  gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background.  Service connection for PTSD was granted 
by a rating decision dated in August 1994, and a 10 percent 
evaluation was assigned.  

A report of VA examination in October 1998 reflects that the 
examiner noted that he previously examined the veteran in 
1994, at which time the veteran's symptoms were found to be 
mild.  The veteran reported that his symptoms had been 
getting worse in the last year or so.  He had more trouble 
sleeping and more frequent nightmares.  He had been treated 
with medication.  He was employed and was recently promoted 
to district manager.  He handled people and said that he had 
some peoples skills.  He no longer drank.  His 3 children no 
longer lived at home, but he maintained a relationship with 
them.  He was having marital difficulties.  He was a strong 
member of his church.  While he had friends, he did not have 
much time after work for personal activities.  The examiner 
noted the veteran was casually dressed, pleasant, 
cooperative, and well groomed.  He was oriented in all 
spheres.  The examiner opined that the veteran's symptoms had 
gotten worse, and he considered his PTSD symptoms to be in 
the mild to moderate range.  PTSD was diagnosed and a GAF of 
60 was assigned.

VA clinical records include an October 1998 VA mental health 
crisis intake record noting a diagnosis of  PTSD, with an 
assigned GAF of 65.

The veteran was afforded a VA psychiatric examination in May 
2000.  The examiner reported that he had reviewed the 
veteran's claims file.  The veteran had flashbacks, sleep 
problems, nightmares, and was a workaholic.  The veteran 
reported seeing his doctor more often due to stress, and 
receiving more medications.  He had seen a therapist every 3 
months since his last examination.  He did not have time to 
visit the Veterans Center for individual therapy because of 
conflicts with his work schedule.  He worked as a district 
manager for an electric company.  On occasion he became 
frustrated with people who did not pay their bills.  He and 
his wife had been separated for 4 years.  He maintains a 
relationship with his three adult children, and 5 
grandchildren.  He had several friends, and was involved with 
his church.  He noted a history of alcohol dependence, but 
last drank 10 to 15 years ago.  The examiner noted the 
veteran was alert, oriented, attentive, and appeared his 
stated age.  Mood was eutyhmic and affect was appropriate.  
Speech rate and rhythm were normal, with no evidence of 
psychomotor agitation or retardation.  Eye contact was good 
and he was cooperative.  Thought processes were logical, 
coherent, and devoid of any auditory or visual 
hallucinations.  No evidence of delusional content was noted.  
He denied suicidal or homicidal ideations.  No gross 
impairment of memory was observed, and intelligence was 
estimated to be average.  He had partial insight intro his 
current condition.  The diagnoses were PTSD and alcohol 
dependence in remission.  A GAF of 68 was assigned.  The 
examiner opined that the veteran's social adaptability and 
interactions with others, as well as his ability to perform 
his job duties in a reliable, flexible, and efficient manner 
appeared to be mildly impaired.

The veteran testified at a hearing in March 2001 that he was 
worried that he may not make it to retirement because of his 
mood swings.  He could see himself getting aggressive with 
customers.  He had been reprimanded at work because of his 
mood swings and aggressiveness.  He slept only about two 
hours a night, and had nightmares 3 or 4 times a week, as 
well as flashbacks.  The only type of socializing he did was 
in church.  He believed that a 30 percent rating for his PTSD 
would be fair.  The veteran submitted additional evidence 
with waiver of RO consideration at the hearing.  This 
evidence included VA Mental Hygiene progress notes dated in 
July 1999 and March 2000; disciplinary reports from the 
veteran's employer; and written statements from the veteran, 
his daughter, and a friend. 

The VA progress notes reflect that the veteran's VA treating 
psychologist noted in July 1999 that the veteran reported 
increasing symptoms of PTSD and that he was only sleeping 
three hours per night.  He had few friends and was separated 
from his wife.  His symptoms included nightmares, anxiety, 
and some depression.  The psychologist noted decrease in work 
efficiency, reduced ability to concentrate and remember, as 
well as disturbance of motivation and mood.  The psychologist 
opined that the veteran's PTSD was productive of definite to 
considerable industrial impairment.  A GAF of 55 was 
assigned.  In March 2000 the psychologist stated that in his 
opinion the veteran's PTSD had worsened to the point that he 
was definitely to considerably disabled.  It was noted that 
the veteran had panic attacks several times per week.

The documents from the veteran's employer reflect that in 
1994 the veteran was warned that any further outbursts of 
temper would not be tolerated and that he was required to 
receive counseling in the area of stress management.

The veteran's daughter provided a very insightful account of 
the impact of the veteran's PTSD symptoms upon his family 
relationships and the veteran's friend described various 
behavior problems which he felt were due to the veteran's 
PTSD.


Analysis.  After thoroughly reviewing the evidence on file, 
the Board concludes that an evaluation of 30 percent is 
warranted for the veteran's PTSD.  The totality of the 
evidence shows that the veteran's PTSD symptoms result in 
occasional decrease work efficiency and intermittent periods 
of inability to perform occupational tasks satisfactorily, 
thus warranting a 30 percent evaluation.

In reaching this decision, the Board acknowledges that the 
examiner in May 2000 noted that the veteran's social 
adaptability and interactions with others, as well as his 
ability to perform his job, appeared to only be mildly 
impaired.  His previous VA examinations in October 1998 and 
June 1994 likewise resulted in conclusions that the veteran's 
PTSD symptomatology was no more than mild to moderate.  The 
record now includes the veteran's testimony, statements from 
his daughter and a friend, and, significantly, documentation 
from his employer which show occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks as contemplated under DC 9411 for the next 
higher rating of 30 percent.

In the October 1998 VA examination, October 1998 VA clinical 
intake report, and the May 2000 VA examination, GAF scores of 
60, 65, and 68 were reported.  In July 1999 the veteran's 
clinical psychologist assigned a GAF score of 55.  The GAF 
score utilizes a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125, 4.130.  A GAF score of 51-60 reflects the 
presence of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61-70 reflects the presence of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  

When asked by his representative at the hearing in March 2001 
what he felt would adequately compensate him for his PTSD, 
the veteran indicated that a 30 percent rating would be 
appropriate.  In view of the veteran's work history and the 
conclusions of the VA psychiatrists who have examined the 
veteran for disability evaluation purposes and concluded that 
his PTSD is productive of mild to moderate impairment, the 
criteria for a rating in excess of 30 percent are not met or 
approximated.  This conclusion is supported by the reported 
GAF scores and the reported signs and symptoms.  Thus, the 
record does not support the assignment of a rating in excess 
of 30 percent for the veteran's PTSD.


ORDER

A 30 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


